Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 16/295,087, now US patent 10,736,319, filed on March 7, 2019, which is a continuation of US application 15/051,730, now US patent 10,349,655, filed February 24, 2016, which is a continuation of US application 14/320,808, now US patent 9,301,525, filed July 1, 2014, which is a continuation of PCT/JP2013/056051, filed February 27, 2013, which claims priority to foreign application JP2012-044514, filed February 29, 2012.  
Claims 1-32 were canceled and claims 33-41 are currently pending.
Claims 33-41 are the subject of this Office Action.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 33-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolff et al. (Foreign publication DE3693877 cited in parent case, English machine translation cited in parent case and included herein) in view of Smith et al. (US 2012/0055076) or Fenoll et al. (Food Chemistry 113 (2009) 727-732) or Crump et al. (Proc Jpn Acad Ser B Phys Biol Sci (2011) Feb 10; 87(2):13-28) and Strong et al. (Bulletin of Entomological Research , Volume 77 , Issue 3 , September 1987 , pp. 357 – 389-Abstract).
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Wolff et al. discloses trifluoromethylcarbonyl-imino derivatives of a formula encompassing the claimed structures, (p. 2 line 1-59) One specific compound is disclosed (compound 12, table 7, p. 43) which is the same compound N-[l-((6-chloropyridin-3-yl)methyl)pyridine-2(1H)-ylidene]-2,2,2-trifluoroacetamide recited in the instant claims. These compounds are useful for controlling animal pests, in particular various species of insects, as well as ectoparasites (p. 38 line 44 - p. 39 line 23). The compounds can be prepared in customary formulations including various customary carriers and additives, and are to be applied/administered to the plants, soil, pests and animals (see whole document, particularly p. 39 lines 30-62). These formulations can include additional active ingredients such as insecticides, acaricides, nematicides, and fungicides (p. 39 lines 65-68). 
Smith et al. discloses pesticidal bait systems comprising a bait material and a pesticide, (paragraphs 0025-0026). Smith et al. discloses a list of pesticides that can be used, (paragraphs 0058-0081) which include for example etofenprox.
Fenoll et al. discloses that azoxystrobin is an agriculturally used fungicide (p. 28).
Crump discloses that the pesticide ivermectin is a ‘wonder drug’. 
Strong teaches that studies have shown ivermectin to be most valuable in eradicating insect pests of livestock.  
Ascertainment of the Difference Between the Prior Art and the Claims
(MPEP §2141.012)
Wolff et al. does not specifically disclose a formulation of the claimed compound comprising the pesticide/insecticide etofenprox or ivermectin, or the fungicide azoxystrobin as claimed.
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to use any of the prior art insecticides or fungicides, such as etofenprox, ivermectin or azoxystrobin, as the additional insecticide or fungicide in the compositions of Wolff et al. and use the combined product to protect useful plants or animals from pests as claimed. One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Wolff et al. describes that the composition includes an insecticide, nematicide and/or fungicide. 
In addition, the formulation of Wolff is used for the same purpose as etofenprox and ivermectin. It has been held that “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395-96 (U.S. 2007), citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 282 (1976) (stating “‘when a patent simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.”). See MPEP 2144.06.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 6, 7 and 9 of U.S. Patent No. 9,301,525. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite the combination of the same claimed compounds with thiamethoxam, amitraz and emamectin benzoate and their method of use. The patented claims anticipate the combinations with thiamethoxam, amitraz and emamectin benzoate and their method of use.

Claims 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,328,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositions and process would have been obvious over claims 1-4 of the patent. It would have been obvious to select a composition comprising an effective amount of the compound of the patented claims in admixture with amitraz, clothianidin, thiamethoxam, avermectin, azoxystrobin, fenoxanil, fthalide, pyroquilon, carpropamid, ferimzone, kasugamycin and use it to control agricultural/horticultural pests because these admixture compositions are encompassed by the claims of the patent. 
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Claims 33-41 differ from the conflicting patented claims in that the instant claims recite the combination of the claimed compound with specific additional pesticides. However, the teaching of the pest control agent of the claims in admixture with amitraz, clothianidin, thiamethoxam, avermectin, azoxystrobin, fenoxanil, fthalide, pyroquilon, carpropamid, ferimzone, kasugamycin and others (columns 29-30) was present in the patent disclosure and was covered by the composition and method of the patented claims 1-4.
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
It would have been prima facie obvious to one of ordinary skill in the art to select an admixture with amitraz, clothianidin, thiamethoxam, avermectin, azoxystrobin, fenoxanil, fthalide, pyroquilon, carpropamid, ferimzone, kasugamycin and other named pesticides from the disclosure of the invention claimed in the patent, and to control the pests recited in the claims, since these are the embodiments that provide support to and fall within the scope of the claims of the patent. 
This rejection is proper under MPEP 804 II. B. 2. (a):
Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because ONLY "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Claims 33-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,328,068. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed compositions and process would have been obvious over claim 1 of the patent.
It would have been obvious to select a composition comprising an effective amount of the compound of the patented claims in admixture with amitraz, clothianidin, thiamethoxam, avermectin, azoxystrobin, fenoxanil, fthalide, pyroquilon, carpropamid, ferimzone, kasugamycin and use it to control agricultural/horticultural pests because these admixture compositions are encompassed by the claim of the patent. 
Ascertainment of the difference between the conflicting application and the claims. (MPEP §2141.02)
Claims 33-41 differ from the conflicting patented claims in that the instant claims recite the combination of the claimed compound with specific additional pesticides. However, the teaching of the pest control agent of the claims in admixture with amitraz, clothianidin, thiamethoxam, avermectin, azoxystrobin, fenoxanil, fthalide, pyroquilon, carpropamid, ferimzone, kasugamycin and others (columns 29-30) was present in the patent disclosure and was covered by the composition and method of the patented claim 1.
Finding of prima facie obviousness--rational and motivation. (MPEP §2142-2413)
It would have been prima facie obvious to one of ordinary skill in the art to select an admixture with amitraz, clothianidin, thiamethoxam, avermectin, azoxystrobin, fenoxanil, fthalide, pyroquilon, carpropamid, ferimzone, kasugamycin from the disclosure of the invention claimed in the patent and to control the pests recited in the claim since these are the embodiments that provide support to and fall within the scope of the claims of the patent. 
This rejection is proper under MPEP 804 II. B. 2. (a):
Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because ONLY "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 39 the recitation “simultaneously or independently applying the pest control composition” makes the claim ambiguous because there’s no additional composition being applied. Applying simultaneously or independently from what?
Duplicate Claims, Warning
Applicant is advised that should claim 33 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, should claim 34 be found allowable, claim 37 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, should claim 35 be found allowable, claim 38 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof and, should claim 40 be found allowable, claim 41 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k). Claims 33 and 36 encompass the same exact subject matter. The composition is a combined product. Claims 34 and 37 encompass the same exact subject matter. The composition is a combined product. Claims 35 and 38 encompass the same exact subject matter. The composition is a combined product. Claims 40 and 41 encompass the same exact subject matter because the claims of which these depend, 33, 34 or 35 and 36, 37 or 38, respectively, encompass the same exact subject matter as explained above.
Conclusion
	Claims 33-41 are rejected. No claims are in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone number is (571)270-5865. The examiner can normally be reached Monday-Friday 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626